Title: John Paul Jones to the Commissioners, 30 August 1778
From: Jones, John Paul
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Brest August 30th. 1778
     
     I had the honor of writing to you by the last Post that Monsieur De la Prevalaye, the present Commandant here, had absolutely refused to continue the Guard which Comte D’Orvilliers lent me for the security of Prisoners of War taken by the Ranger, and Confined on board the Prize Brig Patience in the Road.
     I then promised to use every possible means to have the Guard continued until you could make application to the French Minister of the Marine: and I am now happy to inform you that I have Succeeded thro’ the Intrest of my good Friend Monsieur De la Porte the Intendant who has this day informed me that if I will obtain your consent, he will Immediately furnish a Vessel and send them with a Flag to England.
     I am persuaded that you will agree with me in thinking this Offer too generous to be Rejected; as it will at once free the Public from a considerable expence and releive a number of our Unfortunate Fellow Citizens: If it is rejected I do not think it will be repeated.
     The Guard has been continued, at my request, Since the 9th of May without any order from the Minister, and without any expence to America; but it will be continued no longer than Until your Answer becomes due, Unless you Procure an Immediate Order for that Purpose from the Minister of the Marine.
     I apprehend that you will have Occasion only to send a proper Person here to Negociate the Exchange in England—Or perhaps, if you ask it, Monseigneur De Sartine may agree to transport them by Water to Calais: Transporting them there by Land would be Attended with great Expence; And if a direct exchange can be effected, it will be attended with the least Risque, the least trouble, and the least Expence both in time and Money.
     
      I have the Honor to be with due Esteem and Respect Gentlemen Your very Obliged very Obedient very humble Servant,
      Jno P Jones
     
    